PER CURIAM.
In Ogden Allied Services v. Panesso, 619 So.2d 1024 (Fla. 1st DCA 1993), this court reversed an order of the judge of compensation claims when it found there was error in refusing to allow surveillance films to be introduced into evidence for purposes of impeachment or rebuttal. Here, appellants appeal a final compensation order which awarded wage loss benefits. The order to be reviewed emanated from the same proceedings which resulted in reversal in the prior appeal. Appellee confesses error and agrees that under the circumstances the order must be reversed.
ZEHMER, C.J., and MINER and WEBSTER, JJ., concur.